Argued December 12, 1923.
The plaintiff sold to the defendant certain fans. There were three shipments and in each shipment the fans are described as Universal Motor driven fans, 9 for 110 volts and two lots of 9 each for 220 volts. The defendant filed an affidavit which the court below decided was insufficient. While it is open to criticism in many respects, we all are of the opinion that the allegation on the part of the defendant that there were latent defects in the fans which caused a general lack of functioning on the part of the motors so that they did not run at all or with little or no degree of strength, was sufficient to prevent judgment. The fans were "bought by description from a seller who deals in goods of that description" and, we think, fall under the provisions of section 15, paragraph 2 of the Sales Act of May 19, 1915, P.L. 543. Certainly when this defendant bought the fans there was an implied warranty that the goods would raise the wind and were adapted for that purpose and merchantable. If a person buys a certain fan and it does not function, an affidavit which with preciseness raises that question should be sufficient to allow defendant to go to a jury. Therefore, we think the court was wrong in entering judgment for the plaintiff.
The judgment of the lower court is reversed with a procedendo. *Page 552